Exhibit 10.1

Employment Agreement

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 1, 2017, by and
between B&G FOODS, INC. (hereinafter the “Corporation”) and BRUCE C. WACHA
(hereinafter “Executive”).

WHEREAS, subject to the terms of this Agreement, Corporation desires to employ
Executive as Executive Vice President of Corporate Strategy and Business
Development, and Executive desires to accept such employment.

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Executive
agree with each other as follows

1.       Effective Date.  For purposes of this Agreement, the “Effective Date”
shall mean a date mutually agreed upon by the Corporation and Executive, which
date shall be no later than August 31, 2017.

2.       Employment.  Executive will render full-time professional services to
the Corporation and, as directed by the Corporation, to its subsidiaries or
other Affiliates (as defined in Paragraph 3 below), in the capacity of Executive
Vice President of Corporate Strategy and Business Development under the terms
and conditions of this Agreement.  He will at all times, faithfully,
industriously and to the best of his ability, perform all duties that may be
required of him by virtue of his position as Executive Vice President of
Corporate Strategy and Business Development and in accordance with the
directions and mandates of the Board of Directors of the Corporation.  It is
understood that these duties shall be substantially the same as those of
an executive vice president of corporate strategy and business development of a
similar business corporation engaged in a similar enterprise.  Executive is
hereby vested with authority to act on behalf of the Corporation in keeping with
policies adopted by the Board of Directors, as amended from time to time. 
Executive shall report to the President and Chief Executive Officer (hereinafter
the “Chief Executive Officer”) and the Board of Directors.

3.       Services to Subsidiaries or Other Affiliates. The Corporation and
Executive understand and agree that if and when the Corporation so directs,
Executive shall also provide services to any subsidiary or other Affiliate (as
defined below) by virtue of his employment under this Agreement.  If so
directed, Executive agrees to serve as Executive Vice President of Corporate
Strategy and Business Development of such subsidiary or other Affiliate of the
Corporation, as a condition of his employment under this Agreement, and upon the
termination of his employment under this Agreement, Executive shall no longer
provide such services to the subsidiary or other Affiliate. The parties
recognize and agree that Executive shall perform such services as part of his
overall professional services to the Corporation but that in certain
circumstances approved by the Corporation he may receive additional compensation
from such subsidiary or other Affiliate.  For purposes of this Agreement, an
“Affiliate” is any corporation or other entity that is controlled by,
controlling or under common control with the Corporation. “Control” means the
direct or indirect beneficial ownership of at least fifty (50%) percent interest





 

--------------------------------------------------------------------------------

 



in the income of such corporation or entity, or the power to elect at least
fifty (50%) percent of the directors of such corporation or entity, or such
other relationship which in fact constitutes actual control.

4.       Term of Agreement. The initial term of Executive’s employment under
this Agreement shall commence on the Effective Date and end on December 31,
2018; provided that unless notice of termination has been provided in accordance
with Paragraph 7(a) at least sixty (60) days prior to the expiration of the
initial term or any additional twelve (12) month term (as provided below), or
unless this Agreement is otherwise terminated in accordance with the terms of
this Agreement, this Agreement shall automatically be extended for additional
twelve (12) month periods (the “Term”).

5.       Base Compensation. During the Term, in consideration for the services
as Executive Vice President of Corporate Strategy and Business
Development required under this Agreement, the Corporation agrees to pay
Executive an annual base salary of Four Hundred Thousand Dollars ($400,000), or
such higher figure as may be determined at an annual review of his performance
and compensation by the Compensation Committee of the Board of Directors.  The
annual review of Executive’s base salary shall be conducted by the Compensation
Committee of the Board of Directors within a reasonable time after the end of
each fiscal year of the Corporation and any increase shall be retroactive to
January 1st of the then current Agreement year.  The amount of annual base
salary shall be payable in equal installments consistent with the Corporation’s
payroll payment schedule for other executive employees of the Corporation.
Executive may choose to select a portion of his compensation to be paid as
deferred income through qualified plans or other programs consistent with the
policy of the Corporation and subject to any and all applicable federal, state
or local laws, rules or regulations.

6.       Other Compensation and Benefits. During the Term, in addition to his
base salary, the Corporation shall provide Executive the following:

(a)     Sign-On Bonus.  The Corporation shall pay Executive a one-time lump sum
cash signing bonus of $100,000.00 (the “Sign-On Bonus”) on the Corporation’s
first payroll date following the Effective Date.  Executive shall repay to the
Corporation the entire gross amount of the Sign-On Bonus if prior to the first
anniversary of the Effective Date Executive terminates his employment
voluntarily or is terminated by the Corporation for cause pursuant to
Paragraph 8 below.

(b)       Incentive Compensation.  

(i)      Annual Bonus Plan.  Executive shall participate in the Company’s annual
bonus plan (the “Annual Bonus Plan”), as shall be adopted and/or modified from
time to time by the Board of Directors or the Compensation Committee.   Annual
Bonus Plan awards are calculated as a percentage of Executive’s base salary on
the December 31st closest to the last day of the Annual Bonus Plan performance
period.  The percentages of base salary that Executive is currently eligible to
receive in accordance with the Annual Bonus Plan based on performance range from
0% at “Threshold” to 60% at “Target” and to 120% at “Maximum,” as such terms are





-  2  -

--------------------------------------------------------------------------------

 



defined in the Annual Bonus Plan.  Notwithstanding the foregoing, for the
performance period in which the Effective Date occurs, Executive’s bonus under
the Annual Bonus Plan shall be determined on a pro rata basis applying the
percentages set forth above to his base salary multiplied by a fraction, the
numerator of which is the number of days transpired in the performance period
beginning on July 1, 2017 and ending on the last day of the performance period
and the denominator of which is the number of days in the entire performance
period.  Annual Bonus Plan awards are payable no later than the 15th day of the
third month following the end of each fiscal year of the Corporation.

(ii)      Long-Term Incentive Compensation.  Beginning in 2018, Executive shall
participate in the Company’s long-term incentive plans (the “Long-Term Incentive
Plans”), as shall be adopted and/or modified from time to time by the Board of
Directors or the Compensation Committee.  Executive shall be eligible to earn
Long-Term Incentive Plan awards (“LTIAs”) calculated as a percentage of
Executive’s base salary on the grant date of such LTIAs, with such percentage to
be determined by the Compensation Committee.  LTIAs are payable no later than
the 15th day of the third month following the end of the final fiscal year of
the Corporation of the applicable performance period, if any.

(iii)      Other Incentive Compensation.  In addition, beginning in 2018
Executive shall be eligible to participate in all other incentive compensation
plans, if any, that may be adopted by the Corporation from time to time and with
respect to which the other executive employees of the Corporation are eligible
to participate.

(c)       Vacation.  Executive shall be entitled to five (5) weeks of
compensated vacation time during each calendar year, to be taken at times
mutually agreed upon between him and the Chief Executive Officer of the
Corporation;  provided,  however, that during 2017, the number of vacation days
will be prorated based on the portion of the calendar year Executive has been
employed by B&G Foods.  Vacation accrual shall be limited to the amount stated
in the Corporation’s policies currently in effect, as amended from time to time.

(d)       Sick Leave and Disability.  Executive shall be entitled to participate
in such compensated sick leave and disability benefit programs as are offered to
the Corporation’s other executive employees.

(e)       Medical and Dental Insurance.  Executive,  his spouse, and his
dependents, shall be entitled to participate in such medical and dental
insurance programs as are provided to the Corporation’s other executive
employees.

(f)       Executive Benefits And Perquisites.  Executive shall be entitled to
receive all other executive benefits and perquisites to which all other
executive employees of the Corporation are entitled.

(g)       Automobile and Cellular Phone.   The Corporation agrees to provide
Executive with a monthly automobile allowance of $833.33 and a monthly cellular
phone allowance of $130.00.





-  3  -

--------------------------------------------------------------------------------

 



(h)       Liability Insurance. The Corporation agrees to insure Executive under
the appropriate liability insurance policies, in accordance with the
Corporation’s policies and procedures, for all acts done by him within the scope
of his authority in good faith as Executive Vice President of Corporate Strategy
and Business Development throughout the Term.

(i)       Professional Meetings and Conferences.  Executive will be permitted to
be absent from the Corporation’s facilities during working days to attend
professional meetings and such continuing education programs as are necessary
for Executive to maintain such professional licenses and certifications, if any,
as are required in the performance of his duties under this Agreement, and to
attend to such outside professional duties as have been mutually agreed upon
between him and the Chief Executive Officer of the Corporation.  Attendance at
such approved meetings and programs and accomplishment of approved professional
duties shall be fully compensated service time and shall not be considered
vacation time. The Corporation shall reimburse Executive for all reasonable
expenses incurred by him incident to attendance at approved professional
meetings and continuing education programs, and such reasonable entertainment
expenses incurred by Executive in furtherance of the Corporation’s interests;
provided,  however, that such reimbursement is approved by the Chief Executive
Officer of the Corporation.

(j)       Registration Fees and Professional Dues.  The Corporation shall
reimburse Executive for registration fees for such professional licenses and
certifications, if any, as are required in the performance of his duties under
this Agreement.  In addition, the Corporation agrees to pay dues and expenses to
professional associations and societies and to such community and service
organizations of which Executive is a member provided such dues and expenses are
approved by the Chief Executive Officer as being in the best interests of the
Corporation.

(k)       Life Insurance. The Corporation shall provide Executive with life
insurance coverage on the same terms as such coverage is provided to all other
executive employees of the Corporation.

(l)       Business Expenses. The Corporation shall reimburse Executive for
reasonable expenses incurred by him in connection with the conduct of business
of the Corporation and its subsidiaries or other Affiliates.

7.       Termination Without Cause.  

(a)       By the Corporation. The Corporation may, in its discretion, terminate
Executive’s employment hereunder without cause at any time upon sixty (60) days
prior written notice or at such later time as may be specified in said notice
(the date of termination set forth in such notice is herein referred to as the
“Termination Date”).  Except as otherwise provided in this Agreement, after such
termination, all rights, duties and obligations of both parties shall cease.

(i)      Upon the termination of employment pursuant to subparagraph (a) above,
subject to the terms in subparagraph (ii) and Paragraph 9 below and the
requirements of





-  4  -

--------------------------------------------------------------------------------

 



Paragraph 10 below, in addition to all accrued and vested benefits payable under
the Corporation’s employment and benefit policies, including, but not limited
to, unpaid Annual Bonus Awards and any other incentive compensation awards
earned under the Annual Bonus Plan or any other incentive compensation plan for
any completed performance periods, Executive shall be provided with the
following Salary Continuation and Other Benefits (as defined below) for the
duration of the Severance Period (as defined below):  (1) salary continuation
payments for each year of the Severance Period in an amount per year equal to
160% of his then current annual base salary (“Salary Continuation”), which
Salary Continuation shall be paid in the same manner and pursuant to the same
payroll procedures that were in effect prior to the effective date of
termination commencing on the Corporation’s  first payroll date following the
Termination Date; (2) continuation of medical, dental, life insurance and
disability insurance for him,  his spouse and his dependents, during the
Severance Period, as in effect on the effective date of termination (“Other
Benefits”), or if the continuation of all or any of the Other Benefits is not
available because of his status as a terminated employee, a payment equal to the
market value of such excluded Other Benefits; (3) if allowable under the
Corporation’s qualified pension plan in effect on the date of termination,
credit for additional years of service during the Severance Period; and (4)
outplacement services of an independent third party, mutually satisfactory to
both parties, until the earlier of one year after the effective date of
termination, or until he obtains new employment; the cost for such service will
be paid in full by the Corporation.  For purposes of this Agreement (except for
Paragraph 9 below), the “Severance Period” shall mean the period from the date
of termination of employment to the first (1st) anniversary of the date of such
termination.

(ii)      Subject to Paragraph 10 below, in the event Executive accepts other
employment during the Severance Period, the Corporation shall continue the
Salary Continuation in force until the end of the Severance Period.  All Other
Benefits described in subparagraph (i)(2) and the benefit set forth in (i)(3),
other than all accrued and vested benefits payable under the Corporation’s
employment and benefit policies, shall cease.

(iii)      Executive shall not be required to seek or accept any other
employment. Rather, the election of whether to seek or accept other employment
shall be solely within Executive’s discretion. If during the Severance Period
Executive is receiving all or any part of the benefits set forth in subparagraph
(i) above and he should die, then Salary Continuation remaining during the
Severance Period shall be paid fully and completely to his spouse or such
individual designated by him or if no such person is designated to his estate.

(b)       Release. The obligation of the Corporation to provide the Salary
Continuation and Other Benefits described in subparagraph (a) above is
contingent upon and subject to (i) the execution and delivery by Executive of a
general release, in form and substance satisfactory to Executive and the
Corporation and (ii) Executive’s compliance with the requirements of Paragraph
10.  The Corporation will provide Executive with a copy of a general release
satisfactory to the Corporation simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Paragraph 7(a), or at or as soon as administratively practicable
following the expiration of the Corporation’s right to cure provided in
Paragraph 7(d) or Paragraph 9, but not later than twenty-one (21) days before
the date





-  5  -

--------------------------------------------------------------------------------

 



payments are required to be begin under Paragraph 7(a).  Executive shall deliver
the executed release to the Corporation eight days before the date payments are
required to begin under Paragraph 7(a).

Without limiting the foregoing, such general release shall provide that for and
in consideration of the above Salary Continuation and Other Benefits, Executive
releases and gives up any and all claims and rights ensuing from his employment
and termination with the Corporation, which he may have against the Corporation,
a subsidiary or other Affiliate, their respective trustees, officers, managers,
employees and agents, arising from or related to his employment and/or
termination.  This releases all claims, whether based upon federal, state, local
or common law, rules or regulations.  Such release shall survive the termination
or expiration of this Agreement.

(c)       Voluntary Termination.  Should Executive in his discretion elect to
terminate this Agreement, he shall give the Corporation at least sixty (60) days
prior written notice of his decision to terminate. Except as otherwise provided
in this Agreement, at the end of the sixty (60) day notice period, all rights,
duties and obligations of both parties to the Agreement shall cease, except for
any and all accrued and vested benefits under the Corporation’s existing
employment and benefit policies, including but not limited to, unpaid incentive
compensation awards earned under the Annual Bonus Plan or any other incentive
compensation plan for any completed performance periods. At any time during the
sixty (60) day notice period, the Corporation may pay Executive for the
compensation owed for said notice period and in any such event Executive’s
employment termination shall be effective as of the date of the payment.

(d)       Alteration of Duties.  If the Board of Directors or the Chief
Executive Officer of the Corporation, in either of their sole discretion, takes
action which substantially changes or alters Executive’s authority or duties so
as to effectively prevent him from performing the duties of the Executive Vice
President of Corporate Strategy and Business Development as defined in this
Agreement, or requires that his office be located at and/or principal duties be
performed at a location more than forty-five (45) miles from the present
Corporation office located in Parsippany, New Jersey, then Executive may, at his
option and upon written notice to the Board of Directors within thirty (30) days
after the Board’s or Chief Executive Officer’s action, consider himself
terminated without cause and entitled to the benefits set forth in Paragraph
7(a), unless within thirty (30) days after delivery of such notice, Executive’s
duties have been restored.

(e)       Disability.

(i)      The Corporation, in its sole discretion, may terminate Executive’s
employment upon his Total Disability. In the event he is terminated pursuant to
this subparagraph, he shall be entitled to the benefits set forth in Paragraph
7(a), provided however, that the annual base salary component of Salary
Continuation shall be reduced by any amounts paid to Executive under any
disability benefits plan or insurance policy. For purposes of this Agreement,
the term “Total Disability” shall mean death or any physical or mental condition
which prevents Executive from performing his duties under this contract for at
least four (4)





-  6  -

--------------------------------------------------------------------------------

 



consecutive months. The determination of whether or not a physical or mental
condition would prevent Executive from the performance of his duties shall be
made by the Board of Directors in its discretion. If requested by the Board of
Directors, Executive shall submit to a mental or physical examination by an
independent physician selected by the Corporation and reasonably acceptable to
him to assist the Board of Directors in its determination, and his acceptance of
such physician shall not be unreasonably withheld or delayed.  Failure to comply
with this request shall prevent him from challenging the Board’s determination.

(f)       Retirement. The Corporation, in its sole discretion, may establish a
retirement policy for its executive employees, including Executive, which
includes the age for mandatory retirement from employment with the Corporation.
Upon the termination of employment pursuant to such retirement policy, all
rights and obligations under this Agreement shall cease, except that Executive
shall be entitled to any and all accrued and vested benefits under the
Corporation’s existing employment and benefits policies, including but not
limited to unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods.

(g)       Section 280G.  Notwithstanding any other provision of this Agreement,
in the event that the amount of payments or other benefits payable to Executive
under this Agreement (including, without limitation, the acceleration of any
payment or the accelerated vesting of any payment or other benefit), together
with any payments, awards or benefits payable under any other plan, program,
arrangement or agreement maintained by the Corporation or one of its
Subsidiaries or other Affiliates, would constitute an “excess parachute payment”
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), such payments and benefits shall be reduced (by the
minimum possible amounts) in the order set forth below until no amount payable
to Executive under this Agreement or otherwise constitutes an “excess parachute
payment” (within the meaning of Section 280G of the Code); provided, however,
that no such reduction shall be made if the net after-tax amount (after taking
into account federal, state, local or other income, employment and excise taxes)
to which Executive would otherwise be entitled without such reduction would be
greater than the net after-tax amount (after taking into account federal, state,
local or other income, employment and excise taxes) to Executive resulting from
the receipt of such payments and benefits with such reduction. If any payments
or benefits payable to Executive are required to be reduced pursuant to this
Paragraph, such payments and/or benefits to Executive shall be reduced in the
following order: first, payments that are payable in cash, with amounts that are
payable last reduced first; second, payments due in respect of any equity or
equity derivatives included at their full value under Section 280G (rather than
their accelerated value); third, payments due in respect of any equity or equity
derivatives valued at accelerated value under Section 280G, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); and fourth, all other non-cash benefits.

All determinations required to be made under this Paragraph 7(g), including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both





-  7  -

--------------------------------------------------------------------------------

 



to the Corporation and Executive as requested by the Corporation or
Executive.  All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation and shall be paid by the Corporation. Absent manifest error,
all determinations made by the Accounting Firm under this Paragraph 7(g) shall
be final and binding upon the Corporation and Executive.

8.       Termination for Cause.  Executive’s employment under this Agreement may
be terminated by the Corporation, immediately upon written notice in the event
and only in the event of the following conduct:  conviction of a felony or any
other crime involving moral turpitude, whether or not relating to Executive’s
employment; habitual unexcused absence from the facilities of the Corporation;
habitual substance abuse; willful disclosure of material confidential
information of the Corporation and/or its subsidiaries or other Affiliates;
intentional violation of conflicts of interest policies established by the Board
of Directors; wanton or willful failure to comply with the lawful written
directions of the Board or other superiors; and willful misconduct or gross
negligence that results in damage to the interests of the Corporation and its
subsidiaries or other Affiliates. Should any of these situations occur, the
Board of Directors and/or the Chief Executive Officer will provide Executive
written notice specifying the effective date of such termination. Upon the
effective date of such termination, any and all payments and benefits due
Executive under this Agreement shall cease except for any accrued and vested
benefits payable under the Corporation’s employment and benefit policies,
including any unpaid amounts owed under the Annual Bonus Plan or any other
incentive compensation plan.

9.       Major Transaction.  If, during the Term, the Corporation consummates a
Major Transaction and Executive is not the Executive Vice President of Corporate
Strategy and Business Development with duties and responsibilities substantially
equivalent to those described herein and/or is not entitled to substantially the
same benefits as set forth in this Agreement, then Executive shall have the
right to terminate his employment under this Agreement and shall be entitled to
the benefits set forth in Paragraph 7(a), except that the Severance Period shall
mean the period from the date of termination of employment to the second (2nd)
anniversary of the date of such termination.  Executive shall provide the
Corporation with written notice of his desire to terminate his employment under
this Agreement pursuant to this Paragraph within ninety (90) days of the
effective date of the Major Transaction and the Severance Period shall commence
as of the effective date of the termination of this Agreement, provided the
Corporation has not corrected the basis for such notice within thirty (30) days
after delivery of such notice and further provided that the effective date of
termination of this Agreement shall not be more than one year following the
effective date of the Major Transaction.  If, during the Term, the Corporation
consummates a Major Transaction and the Corporation terminates Executive’s
employment hereunder without cause pursuant to subparagraph 7(a) of this
Agreement within one year after the Major Transaction, then Executive shall be
entitled to the benefits set forth in Paragraph 7(a), except that the Severance
Period shall mean the period from the date of termination of employment to the
second (2nd) anniversary of the date of such termination.  For purposes of this
Paragraph, “Major Transaction” shall mean the sale of all or substantially all
of the assets of the Corporation, or a merger, consolidation, sale of stock or
similar transaction or series of related transactions whereby a third party
(including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) acquires beneficial ownership, directly or indirectly,
of securities of the Corporation representing





-  8  -

--------------------------------------------------------------------------------

 



over fifty percent (50%) of the combined voting power of the Corporation;
provided, however, that a Major Transaction shall not in any event include a
direct or indirect public offering of securities of the Corporation, its parent
or other Affiliates.

10.      Restrictive Covenants. 

(a)       Non-competition.  Executive agrees that during (i) the Term; (ii) the
one (1) year period following the effective date of termination of this
Agreement by Executive pursuant to Paragraph 7(c) (Voluntary Termination); and
(iii) the one (1) year period following the effective date of termination by the
Corporation pursuant to Paragraph 8 (Termination For Cause) (the “Restricted
Period”),  he shall not, directly or indirectly, be employed or otherwise
engaged to provide services to any food manufacturer operating in the United
States of America which is directly competitive with any significant activities
conducted by the Corporation or its subsidiaries or other Affiliates whose
principal business operations are in the United States of America.

(b)       Non-solicitation of Executives.  Executive covenants and agrees not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Corporation during
the Restricted Period.

(c)       Non-disparagement. Subject to subparagraph (d)(v) below, Executive
covenants and agrees that Executive will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Corporation or its
businesses, or any of its employees, officers, and existing and prospective
customers, suppliers, investors and other associated third parties.

(d)       Confidentiality of Information.

(i)      Confidential Information.  Executive recognizes and acknowledges that
during his employment by the Corporation, he will acquire certain proprietary
and confidential information relating to the business of the Corporation and its
subsidiaries or other Affiliates (the “Confidential Information”).  For purposes
of this Agreement, “Confidential Information” includes, but is not limited to,
all information not generally known to the public, in spoken, printed,
electronic or any other form or medium, relating directly or indirectly to:
business processes, practices, methods, policies, plans, documents, research,
operations, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, work-in-process, manuals, records, systems, supplier
information, vendor information, financial information, advertising information,
pricing information, credit information, design information, supplier lists,
vendor lists, developments, reports, internal controls, market studies, sales
information, revenue, costs, formulae, recipes, notes, communications, product
plans, designs, ideas, specifications, customer information, customer lists,
manufacturing information, factory lists, distributor lists, and buyer lists of
the Corporation or its businesses, or of any other person or entity that has
entrusted information to the Corporation in confidence.  Executive understands
that the above list is not exhaustive, and that Confidential Information also
includes other information that is marked or





-  9  -

--------------------------------------------------------------------------------

 



otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

(ii)      Restrictions.  Subject to subparagraph (v) below, Executive covenants
and agrees: (A) to treat all Confidential Information as strictly confidential;
(B) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Corporation) not having a need to
know and authority to know and use the Confidential Information in connection
with the business of the Corporation and, in any event, not to anyone outside of
the direct employ of the Corporation except as required in the performance of
Executive’s authorized employment duties to the Corporation or with the prior
consent of the Corporation in each instance (and then, such disclosure shall be
made only within the limits and to the extent of such duties or consent); (C)
not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Corporation, except as required in
the performance of Executive’s authorized employment duties to the Corporation
or with the prior consent of the Corporation in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (D) not to use or disclose to the Corporation any confidential,
trade secret, or other proprietary information or material of any previous
employer or other person, and not to bring onto the Corporation’s premises any
unpublished document or any other property belonging to any former employer
without the written consent of that former employer.

(iii)      Exit Obligations.  Upon (i) voluntary or involuntary termination of
Executive’s employment or (ii) the Corporation’s request at any time during
Executive’s employment, Executive shall (a) provide or return to the Corporation
any and all the Corporation property, including all keys, key cards, access
cards, identification cards, security devices, employer credit cards, network
access devices, user names and passwords for the Corporation accounts (including
but not limited to domain name and social media accounts), computers, cell
phones, smartphones, PDAs, pagers, equipment, manuals, reports, files, books,
compilations, work product, e-mail messages, recordings, tapes, disks, thumb
drives or other removable information storage devices, hard drives and data and
all the Corporation documents and materials belonging to the Corporation and
stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or Work Product (as defined below), that
are in the possession or control of Executive, whether they were provided to
Executive by the Corporation or any of its business associates or created by
Executive in connection with Executive’s previous employment by the Corporation;
and (b) delete or destroy all copies of any such documents and materials not
returned to the Corporation that remain in Executive’s possession or control,
including those stored on any non-the Corporation devices, networks, storage
locations and media in Executive’s possession or control.

(iv)      Continuing Obligations.  Executive understands and acknowledges that
his or her obligations under this Agreement with regard to any particular
Confidential Information





-  10  -

--------------------------------------------------------------------------------

 



shall commence on the Effective Date and shall continue during and after his or
her employment by the Corporation until such time as such Confidential
Information has become public knowledge other than as a result of Executive’s
breach of this Agreement or breach by those acting in concert with Executive or
on Executive’s behalf.

(v)      Disclosures and Communications Permitted or Required by Law.  Nothing
in this Agreement shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, or in connection with reporting possible violations of federal law or
regulation to any governmental agency, or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation or order.  Executive shall promptly provide written
notice of any such order to an authorized officer of the Corporation as promptly
as practicable after receiving such order, but in any event sufficiently in
advance of making any disclosure to permit the Corporation to contest the order
or seek confidentiality protections, as determined in the Corporation’s sole
discretion.

(e)       Remedies for Breach or Threatened Breach.  In the event of a breach or
threatened breach by Executive of any of the provisions of this Paragraph 10 or
any other provision of this Agreement,  Executive hereby consents and agrees
that the Corporation shall be entitled to, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief
for such breach or threatened breach.

11.       Representation and Warranty. Executive represents and warrants that he
is not a party to any non-compete, restrictive covenant or related contractual
limitation that would interfere with or hinder his ability to undertake the
obligations and expectations of employment with the Corporation.

12.       Proprietary Rights.

(a)       Work Product. Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by Executive, in
whole or in part, individually or jointly with others during the period of
Executive’s employment by the Corporation and relating in any way to the
business or contemplated business, research or development of the Corporation
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), mask works, patents and other intellectual property rights
therein arising in any





-  11  -

--------------------------------------------------------------------------------

 



jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Corporation.  For purposes of this Agreement, Work Product includes, but is not
limited to, the Corporation information, including, without limitation, plans,
publications, research, strategies, techniques, agreements, documents,
contracts, terms of agreements, negotiations, know-how, computer programs,
computer applications, software design, web design, work in process, databases,
manuals, results, developments, reports, graphics, drawings, sketches, market
studies, formulae, notes, communications, algorithms, product plans, product
designs, styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

(b)      Assignment of Inventions.  Executive hereby sells, assigns and
transfers unto the Corporation, its successors, assigns and legal
representatives, the full and exclusive right, title and interest to any
invention falling within the Work Product as defined herein, in the United
States of America and all foreign countries, including, but not limited to,
patent applications, divisionals, continuations, continuations-in-part, reissues
and reexaminations thereof and substitutions of or for patent applications, and
all foreign rights including the right to apply for a patent for the inventions
in any and all foreign countries and the right to claim priority to the filing
date of the U.S. or foreign patent application under the International
Convention.  Executive hereby authorizes and requests the Commissioner of
Patents to issue all patents issuing therefrom to the Corporation, its
successors, assigns and legal representatives.

(c)      Work Made for Hire; Assignment.  Executive acknowledges that, by reason
of being employed by the Corporation at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in the Copyright Act of 1976 (17
U.S.C. § 101), and such copyrights are therefore owned by the Corporation. To
the extent that the foregoing does not apply, Executive hereby irrevocably
assigns to the Corporation, for no additional consideration, Executive’s entire
right, title and interest in and to all Work Product and Intellectual Property
Rights therein, including the right to sue, counterclaim and recover for all
past, present and future infringement, misappropriation or dilution thereof, and
all rights corresponding thereto throughout the world.  Nothing contained in
this Agreement shall be construed to reduce or limit the Corporation’s rights,
title or interest in any Work Product or Intellectual Property Rights so as to
be less in any respect than that the Corporation would have had in the absence
of this Agreement.

(d)      Further Assurances; Power of Attorney. During and after Executive’s
employment, Executive agrees to reasonably cooperate with the Corporation at the
Corporation’s expense to (i) apply for, obtain, perfect and transfer to the
Corporation the Work Product and Intellectual Property Rights in the Work
Product in any jurisdiction in the world; and (ii) maintain, protect and enforce
the same, including, without limitation, executing and delivering to the
Corporation any and all applications, oaths, declarations, affidavits, waivers,
assignments and





-  12  -

--------------------------------------------------------------------------------

 



other documents and instruments as shall be requested by the Corporation.
Executive hereby irrevocably grants the Corporation power of attorney to execute
and deliver any such documents on Executive’s behalf in Executive’s name and to
do all other lawfully permitted acts to transfer the Work Product to the
Corporation and further the transfer, issuance, prosecution and maintenance of
all Intellectual Property Rights therein, to the full extent permitted by law,
if Executive does not promptly cooperate with the Corporation’s request (without
limiting the rights the Corporation shall have in such circumstances by
operation of law). The power of attorney is coupled with an interest and shall
not be affected by Executive’s subsequent incapacity.

(e)      Moral Rights.  To the extent any copyrights are assigned under this
Agreement, Executive hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims Executive may now or hereafter have in any
jurisdiction to all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as “moral rights” with respect to all
Work Product and all Intellectual Property Rights therein.

(f)      No License.  Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
Executive by the Corporation.

13.      Security and Access.  Executive shall (i) to comply with all of the
Corporation’s security policies and procedures as in force from time to time
including computer equipment, telephone systems, voicemail systems, facilities
access, key cards, access codes, the Corporation intranet, internet, social
media and instant messaging systems, computer systems, e-mail systems, computer
networks, document storage systems, software, data security, passwords and any
and all other the Corporation facilities, IT resources and communication
technologies (“Facilities Information Technology and Access Resources”); (ii)
not to access or use any Facilities and Information Technology Resources except
as authorized by the Corporation; and (iii) not to access or use any Facilities
and Information Technology Resources in any manner after the termination of
Executive’s previous employment by the Corporation, whether termination is
voluntary or involuntary. Executive agrees to notify the Corporation promptly in
the event Executive learns of any violation of the foregoing by others, or of
any other misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with any Facilities and Information Technology
Access Resources or other the Corporation property or materials by others.

14.      Superseding Agreement. This Agreement constitutes the entire agreement
between the parties and contains all the agreements between them with respect to
the subject matter hereof. It also supersedes any and all other agreements or
contracts, either oral or written, between the parties with respect to the
subject matter hereof.

15.      Agreement Amendments.  Except as otherwise specifically provided, the
terms and conditions of this Agreement may be amended at any time by mutual
agreement of the parties, provided that before any amendment shall be valid or
effective, it shall have been





-  13  -

--------------------------------------------------------------------------------

 



reduced to writing, approved by the Board of Directors or the Compensation
Committee of the Board of Directors, and signed by the Chairman of the Board of
Directors, the Chairman of the Compensation Committee,  the Chief Executive
Officer or any officer of the Corporation authorized to do so by the Board of
Directors or the Compensation Committee, and Executive.

16.      Invalidity or Unenforceability Provision.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
its other provisions and this Agreement shall be construed in all aspects as if
such invalid or unenforceable provision had been omitted.

17.      Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Corporation and Executive, their respective
successors and permitted assigns. The parties recognize and acknowledge that
this Agreement is a contract for the personal services of Executive and that
this Agreement may not be assigned by him nor may the services required of him
hereunder be performed by any other person without the prior written consent of
the Corporation.

18.      Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be construed and enforced under and in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.
 Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Code section 409A so as not to subject Executive to the payment
of any tax penalty or interest under such section.

19.      Enforcing Compliance. If Executive needs to retain legal counsel to
enforce any of the terms of this Agreement either as a result of noncompliance
by the Corporation or a legitimate dispute as to the provisions of the
Agreement, then any fees incurred in such expense by Executive shall be
reimbursed wholly and completely by the Corporation if Executive prevails in
such legal proceedings.

20.      Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed effective when delivered, if
delivered in person, or upon receipt if mailed by overnight courier or by
certified or registered mail, postage prepaid, return receipt requested, to the
parties at the addresses set forth below, or at such other addresses as the
parties may designate by like written notice:

 

 

To the Corporation at:

B&G Foods, Inc

 

Four Gatehall Drive

 

Parsippany, NJ 07054

 

Attn:  General Counsel

 

 

To Executive at:

his then current address included in the employment records of the Corporation

 





-  14  -

--------------------------------------------------------------------------------

 



21.       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

22.       Other Terms Relating to Code Section 409A.  Executive’s right to
Salary Continuation, right to Other Benefits, and right to reimbursements under
this Agreement each shall be treated as a right to a series of separate payments
under Treasury Regulation section 1.409A-2(b)(2)(iii).

(a)       Reimbursements.  Any reimbursements made or in-kind benefits provided
under this Agreement shall be subject to the following conditions:

(i)      The reimbursement of any expense shall be made not later than the last
day of Executive’s taxable year following Executive’s taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date).  The right to reimbursement of an expense or
payment of an in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

(ii)      Any reimbursement made under Paragraph 7(a)(i)(2), 7(d), 7(e) or 9 for
expenses for medical coverage purchased by Executive, if made during the period
of time Executive would be entitled (or would, but for such reimbursement, be
entitled) to continuation coverage under the Corporation’s medical insurance
plan pursuant to COBRA if Executive had elected such coverage and paid the
applicable premiums, shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(B).

(iii)      Any reimbursement or payment made under Paragraph 7(a)(i)(2), 7(d),
7(e) or 9 for reasonable expenses for outplacement services for Executive shall
be exempt from Code section 409A and the six-month delay in payment described
below pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(A).

(b)       Short-Term Deferrals.  It is intended that payments made under this
Agreement due to Executive’s termination of employment that are not otherwise
subject to Code section 409A, and which are paid on or before the 15th day of
the third month following the end of Executive’s taxable year in which his
termination of employment occurs, shall be exempt from compliance with Code
section 409A pursuant to the exemption for short-term deferrals set forth in
Treasury Regulation section 1.409A-1(b)(4).

(c)       Separation Pay Upon Involuntary Termination of Employment.  It is
intended that payments made under this Agreement due to Executive’s involuntary
termination of employment under Paragraph 7(a)(i)(2), 7(d), 7(e) or 9 that are
not otherwise exempt from compliance with Code section 409A, and which are
separation pay described in Treasury Regulation section





-  15  -

--------------------------------------------------------------------------------

 



1.409A-1(b)(9)(iii), shall be exempt from compliance with Code section 409A to
the extent that the aggregate amount does not exceed two times the lesser of (i)
Executive’s annualized compensation for his taxable year preceding the taxable
year in which his termination of employment occurs and (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Code section
401(a)(17) for the year in which the termination of employment occurs.

(d)       Six-Month Delay.  Anything in this Agreement to the contrary
notwithstanding, payments to be made under this Agreement upon termination of
Executive’s employment that are subject to Code section 409A (“Covered Payment”)
shall be delayed for six months following such termination of employment if
Executive is a “specified employee” on the date of his termination of
employment.  Any Covered Payment due within such six-month period shall be
delayed to the end of such six-month period.  The Corporation will increase the
Covered Payment to include interest payable on such Covered Payment at the
interest rate described below from the date of Executive’s termination of
employment to the date of payment.  The interest rate shall be determined as of
the date of Executive’s termination of employment and shall be the rate of
interest then most recently published in The Wall Street Journal as the “prime
rate” at large U.S. money center banks.  The Corporation will pay the adjusted
Covered Payment at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by any payment date specified in this subsection is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Code section 409A and the Treasury Regulations thereunder.  In
the event of Executive’s death during such six-month period, payment will be
made or begin, as the case may be with respect to a particular payment, in the
payroll period next following the payroll period in which Executive’s death
occurs.

For purposes of this Agreement, “specified employee” means an employee of the
Corporation who satisfies the requirements for being designated a “key employee”
under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to Code
section 416(i)(5), at any time during a calendar year, in which case such
employee shall be considered a specified employee for the twelve-month period
beginning on the next succeeding April 1.

[Signatures on Next Page]





-  16  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Corporation and Executive have executed this Agreement
as of the day and year first above written.

 

 

 

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name:  Robert C. Cantwell

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

Bruce C. Wacha

 

 

 

 

 

/s/ Bruce C Wacha

 



-  17  -

--------------------------------------------------------------------------------